 


109 HR 4044 IH: Rapid Response Border Protection Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4044 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Government Reform and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for more efficient and effective protection of the borders of the United States. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Rapid Response Border Protection Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title 
Title I—Rapid response measures 
Sec. 101. Emergency deployment of United States Border Patrol agents 
Sec. 102. Elimination of fixed deployment of United States Border Patrol agents 
Sec. 103. Helicopters and power boats 
Sec. 104. Control of United States United States Border Patrol assets 
Sec. 105. Motor vehicles 
Sec. 106. Portable computers 
Sec. 107. Radio communications 
Sec. 108. Hand-held global positioning system devices 
Sec. 109. Night vision equipment 
Sec. 110. Border armor 
Sec. 111. Weapons 
Sec. 112. Uniforms 
Title II—Detention pending removal 
Sec. 201. Detention facilities for aliens arrested for illegal entry 
Title III—Recruitment and retention of additional immigration law enforcement personnel 
Sec. 301. Additional United States Border Patrol agents 
Sec. 302. Provisions relating to the exercise of certain appointment and other similar authorities with respect to the United States Border Patrol 
Sec. 303. Training facilities 
Sec. 304. Operational facilities 
Sec. 305. Maximum student loan repayments for United States Border Patrol agents 
Sec. 306. Recruitment and relocation bonuses and retention allowances for personnel of the Department of Homeland Security 
Sec. 307. Repeal of the Department of Homeland Security human resources management system 
Sec. 308. Establishment of specialized inspector occupations 
Sec. 309. Increase in inspectors at airport and land border inspection stations 
Sec. 310. Law enforcement retirement coverage for inspection officers and other employees 
Sec. 311. Reestablishment of the United States Border Patrol anti-smuggling unit 
Sec. 312. Establishment of specialized criminal investigator occupations 
Sec. 313. Establishment of career paths to criminal investigator positions 
Sec. 314. Additional immigration enforcement agents 
Sec. 315. Increase United States Border Patrol agent and inspector pay 
Sec. 316. Fair Labor Standards Act overtime 
Title IV—Enforcement tools to diminish entries using fraudulent documents and commercial alien smuggling 
Sec. 401. Foreign language training 
Sec. 402. Foreign language awards 
Sec. 403. Additional personnel for investigation of fraudulent schemes and document fraud 
Sec. 404. Establish a special task force for coordinating and distributing information on fraudulent immigration documents 
Sec. 405. New nonimmigrant visa classification to enable informants to enter the United States and remain temporarily 
Sec. 406. Adjustment of status when needed to protect informants 
Sec. 407. Rewards program 
Sec. 408. Outreach program   
IRapid response measures 
101.Emergency deployment of United States Border Patrol agents 
(a)In generalIf the Governor of a State on an international border of the United States declares an international border security emergency and requests additional United States Border Patrol agents from the Secretary of Homeland Security, the Secretary is authorized, subject to subsections (b) and (c), to provide the State with up to 1,000 additional United States Border Patrol agents for the purpose of patrolling and defending the international border, in order to prevent individuals from crossing the international border and entering the United States at any location other than an authorized port of entry. 
(b)ConsultationThe Secretary of Homeland Security shall consult with the President upon receipt of a request under subsection (a), and shall grant it to the extent that providing the requested assistance will not significantly impair the Department of Homeland Security’s ability to provide border security for any other State. 
(c)Collective bargainingEmergency deployments under this section shall be made in conformance with all collective bargaining agreements and obligations. 
102.Elimination of fixed deployment of United States Border Patrol agentsThe Secretary of Homeland Security shall ensure that no United States Border Patrol agent is precluded from performing patrol duties and apprehending violators of law, except in unusual circumstances where the temporary use of fixed deployment positions is necessary. 
103.Helicopters and power boats 
(a)In generalThe Secretary of Homeland Security shall increase by not less than 100 the number of United States Border Patrol helicopters, and shall increase by not less than 250 the number of United States Border Patrol power boats. The Secretary of Homeland Security shall ensure that appropriate types of helicopters are procured for the various missions being performed. The Secretary of Homeland Security also shall ensure that the types of power boats that are procured are appropriate for both the waterways in which they are used and the mission requirements. 
(b)Use and trainingThe Secretary of Homeland Security shall establish an overall policy on how the helicopters and power boats described in subsection (a) will be used and implement training programs for the agents who use them, including safe operating procedures and rescue operations. 
104.Control of United States United States Border Patrol assetsThe United States Border Patrol shall have complete and exclusive administrative and operational control over all the assets utilized in carrying out its mission, including, aircraft, watercraft, vehicles, detention space, transportation, and all of the personnel associated with such assets. 
105.Motor vehiclesThe Secretary of Homeland Security shall establish a fleet of motor vehicles appropriate for use by the United States Border Patrol that will permit a ratio of at least one police-type vehicle per every 3 United States Border Patrol agents. Additionally, the Secretary of Homeland Security shall ensure that there are sufficient numbers and types of other motor vehicles to support the mission of the United States Border Patrol. All vehicles will be chosen on the basis of appropriateness for use by the United States Border Patrol, and each vehicle shall have a “panic button” and a global positioning system device that is activated solely in emergency situations for the purpose of tracking the location of an agent in distress. The police-type vehicles shall be replaced at least every 3 years. 
106.Portable computersThe Secretary of Homeland Security shall ensure that each police-type motor vehicle in the fleet of the United States Border Patrol is equipped with a portable computer with access to all necessary law enforcement databases and otherwise suited to the unique operational requirements of the United States Border Patrol. 
107.Radio communicationsThe Secretary of Homeland Security shall augment the existing radio communications system so all law enforcement personnel working in every area where United States Border Patrol operations are conducted have clear and encrypted two-way radio communication capabilities at all times. Each portable communications device shall be equipped with a “panic button” and a global positioning system device that is activated solely in emergency situations for the purpose of tracking the location of the agent in distress. 
108.Hand-held global positioning system devicesThe Secretary of Homeland Security shall ensure that each United States Border Patrol agent is issued a state-of-the-art hand-held global positioning system device for navigational purposes. 
109.Night vision equipmentThe Secretary of Homeland Security shall ensure that sufficient quantities of state-of-the-art night vision equipment are procured and maintained to enable each United States Border Patrol agent working during the hours of darkness to be equipped with a portable night vision device. 
110.Border armorThe Secretary of Homeland Security shall ensure that every United States Border Patrol agent is issued high-quality body armor that is appropriate for the climate and risks faced by the individual officer. Each officer shall be allowed to select from among a variety of approved brands and styles. Officers shall be strongly encouraged, but not mandated, to wear such body armor whenever practicable. All body armor shall be replaced at least every 5 years. 
111.WeaponsThe Secretary of Homeland Security shall ensure that United States Border Patrol agents are equipped with weapons that are reliable and effective to protect themselves, their fellow officers, and innocent third parties from the threats posed by armed criminals. In addition, the Secretary shall ensure that the Department’s policies allow all such officers to carry weapons that are suited to the potential threats that they face. 
112.UniformsThe Secretary of Homeland Security shall ensure that all United States Border Patrol agents are provided with all necessary uniform items, including outerwear suited to the climate, footwear, belts, holsters, and personal protective equipment, at no cost to such agents. Such items shall be replaced at no cost to such agents as they become worn, unserviceable, or no longer fit properly. 
IIDetention pending removal 
201.Detention facilities for aliens arrested for illegal entry The Secretary of Homeland Security shall make arrangements for the availability of 100,000 additional beds for detaining aliens taken into custody by immigration officials. Some of these beds shall be rented from Federal, State, and local detention facilities. The remainder of the 100,000 shall be constructed to meet this demand on a temporary basis and then converted to other use when they are no longer needed as detention facilities. 
IIIRecruitment and retention of additional immigration law enforcement personnel 
301.Additional United States Border Patrol agentsThe Secretary of Homeland Security shall increase the number of United States Border Patrol agents by— 
(1)2,500 in fiscal year 2006; 
(2)2,750 in fiscal year 2007; 
(3)3,000 in fiscal year 2008; 
(4)3,250 in fiscal year 2009; and 
(5)3,500 in fiscal year 2010. 
302.Provisions relating to the exercise of certain appointment and other similar authorities with respect to the United States Border Patrol 
(a)In generalNotwithstanding any other provision of law— 
(1)all authority described in subsection (b) that (but for this section) would otherwise be vested in the Secretary of Homeland Security shall instead be vested in the head of the United States Border Patrol; 
(2) an individual may not be appointed or continue to serve as the head of the United States Border Patrol if, at the time of appointment, such individual has not completed at least 20 years of service, within the competitive service (as defined by section 2102 of title 5, United States Code), as a United States Border Patrol agent; and 
(3)all activities described in subsection (b) shall be considered inherently Governmental functions and may not be carried out by any persons other than employees of the United States Border Patrol.  
(b)Authorities describedThis section applies with respect to any authority relating to the recruitment, selection, and appointment of applicants (including the conducting of any investigation necessary to approve or grant security clearances) for United States Border Patrol agents, law enforcement officers (other than United States Border Patrol agents), and such other positions within the United States Border Patrol as the head of the United States Border Patrol may by regulation determine. 
(c)RegulationsThe head of the United States Border Patrol shall by regulation identify the specific authorities, including citations to the relevant provisions of law, rule, or regulation, to which this section applies. 
303.Training facilitiesThe Secretary of Homeland Security shall ensure that the training facilities used to train newly-hired United States Border Patrol agents are sufficiently spacious and modern to ensure that all recruits are afforded the highest possible quality training, as well as reasonably comfortable living conditions. All dormitories shall be constructed so that each trainee is housed in separate quarters. Moreover, the Secretary shall ensure that the training sites selected contains adequate housing for all permanent and temporary instructors within the local commuting area. 
304.Operational facilitiesThe Secretary of Homeland Security shall ensure that all operational facilities of the United States Border Patrol are well-equipped and sufficiently spacious and modern to enable all of the personnel assigned to such facilities to efficiently accomplish the agency’s mission. 
305.Maximum student loan repayments for United States Border Patrol agentsSection 5379(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(4)In the case of an employee (otherwise eligible for benefits under this section) who is serving as a full-time active-duty United States Border Patrol agent within the Department of Homeland Security— 
(A)paragraph (2)(A) shall be applied by substituting $20,000 for $10,000; and 
(B)paragraph (2)(B) shall be applied by substituting $80,000 for $60,000.. 
306.Recruitment and relocation bonuses and retention allowances for personnel of the Department of Homeland SecurityThe Secretary of Homeland Security shall ensure that the authority to pay recruitment and relocation bonuses under section 5753 of title 5, United States Code, the authority to pay retention bonuses under section 5754 of such title, and any other similar authorities available under any other provision of law, rule, or regulation, are exercised to the fullest extent allowable in order to encourage service in the Department of Homeland Security. 
307.Repeal of the Department of Homeland Security human resources management system 
(a)Repeal 
(1)In generalEffective as of the date specified in section 4 of the Homeland Security Act of 2002 (6 U.S.C. 101 note), chapter 97 of title 5, United States Code (as added by section 841(a)(2) of such Act), section 841(b)(3) of such Act, and subsections (c) and (e) of section 842 of such Act are repealed. 
(2)RegulationsAny regulations prescribed under authority of chapter 97 of title 5, United States Code, are void ab initio. 
(b)Nullification of previous exclusionsEffective as of the date of the enactment of this Act, all previous determinations as to whether— 
(1)an agency or subdivision of the Department of Homeland Security (or a predecessor agency or subdivision transferred into the Department) is excluded from coverage under chapter 71 of title 5, United States Code, 
(2)a unit or subdivision of a unit within the Department of Homeland Security (or a predecessor agency or subdivision transferred into the Department) is not appropriate for representation by a labor organization under such chapter, or 
(3)an employee or position within the Department of Homeland Security (or a predecessor agency or subdivision transferred into the Department) is within a unit that is not appropriate for representation by a labor organization under such chapter,are null and void, except to the extent that such determinations were made in accordance with the criteria outlined in paragraph (1), (2), (3), (4), or (7) of section 7112(b) of such title 5. 
(c)Clerical amendmentThe table of chapters for part III of title 5, United States Code, is amended by striking the item relating to chapter 97. 
308.Establishment of specialized inspector occupationsThe Secretary of Homeland Security shall establish within the Bureau of Customs and Border Protection 3 distinct inspectional occupations: immigration, customs, and agriculture. These divisions shall coordinate closely with each other under the direction of a high-level official within the Bureau, but shall report to separate operational chains of command. 
309.Increase in inspectors at airport and land border inspection stationsIn each of the fiscal years 2007 through 2011, the Secretary of Homeland Security shall increase by not less than 1,000 the number of positions for full-time active duty immigration inspectors at airport and land border inspection stations within the Department of Homeland Security above the number of such positions for which funds were allotted for the preceding fiscal year.  
310.Law enforcement retirement coverage for inspection officers and other employees 
(a)Amendments 
(1)Federal Employees’ Retirement System 
(A)Paragraph (17) of section 8401 of title 5, United States Code, is amended by striking and at the end of subparagraph (C), and by adding at the end the following: 
 
(E)an employee (not otherwise covered by this paragraph)— 
(i)the duties of whose position include the investigation or apprehension of individuals suspected or convicted of offenses against the criminal laws of the United States; and 
(ii)who is authorized to carry a firearm; and 
(F)an employee of the Internal Revenue Service, the duties of whose position are primarily the collection of delinquent taxes and the securing of delinquent returns;. 
(B)Conforming amendmentSection 8401(17)(C) of title 5, United States Code, is amended by striking (A) and (B) and inserting (A), (B), (E), and (F). 
(2)Civil Service Retirement SystemParagraph (20) of section 8331 of title 5, United States Code, is amended by inserting after position. (in the matter before subparagraph (A)) the following: For the purpose of this paragraph, the employees described in the preceding provision of this paragraph (in the matter before including) shall be considered to include an employee, not otherwise covered by this paragraph, who satisfies clauses (i)–(ii) of section 8401(17)(E) and an employee of the Internal Revenue Service the duties of whose position are as described in section 8401(17)(F).. 
(3)Effective dateExcept as provided in subsection (b), the amendments made by this subsection shall take effect on the date of the enactment of this Act, and shall apply only in the case of any individual first appointed (or seeking to be first appointed) as a law enforcement officer (within the meaning of those amendments) on or after such date. 
(b)Treatment of service performed by incumbents 
(1)Law enforcement officer and service described 
(A)Law enforcement officerAny reference to a law enforcement officer described in this paragraph refers to an individual who satisfies the requirements of section 8331(20) or 8401(17) of title 5, United States Code (relating to the definition of a law enforcement officer) by virtue of the amendments made by subsection (a). 
(B)ServiceAny reference to service described in this paragraph refers to service performed as a law enforcement officer (as described in this paragraph). 
(2)Incumbent definedFor purposes of this subsection, the term incumbent means an individual who— 
(A)is first appointed as a law enforcement officer (as described in paragraph (1)) before the date of the enactment of this Act; and 
(B)is serving as such a law enforcement officer on such date. 
(3)Treatment of service performed by incumbents 
(A)In generalService described in paragraph (1) which is performed by an incumbent on or after the date of the enactment of this Act shall, for all purposes (other than those to which subparagraph (B) pertains), be treated as service performed as a law enforcement officer (within the meaning of section 8331(20) or 8401(17) of title 5, United States Code, as appropriate), irrespective of how such service is treated under subparagraph (B). 
(B)RetirementService described in paragraph (1) which is performed by an incumbent before, on, or after the date of the enactment of this Act shall, for purposes of subchapter III of chapter 83 and chapter 84 of title 5, United States Code, be treated as service performed as a law enforcement officer (within the meaning of such section 8331(20) or 8401(17), as appropriate), but only if an appropriate written election is submitted to the Office of Personnel Management within 5 years after the date of the enactment of this Act or before separation from Government service, whichever is earlier. 
(4)Individual contributions for prior service 
(A)In generalAn individual who makes an election under paragraph (3)(B) may, with respect to prior service performed by such individual, contribute to the Civil Service Retirement and Disability Fund the difference between the individual contributions that were actually made for such service and the individual contributions that should have been made for such service if the amendments made by subsection (a) had then been in effect. 
(B)Effect of not contributingIf no part of or less than the full amount required under subparagraph (A) is paid, all prior service of the incumbent shall remain fully creditable as law enforcement officer service, but the resulting annuity shall be reduced in a manner similar to that described in section 8334(d)(2) of title 5, United States Code, to the extent necessary to make up the amount unpaid. 
(C)Prior service definedFor purposes of this subsection, the term prior service means, with respect to any individual who makes an election under paragraph (3)(B), service (described in paragraph (1)) performed by such individual before the date as of which appropriate retirement deductions begin to be made in accordance with such election. 
(5)Government contributions for prior service 
(A)In generalIf an incumbent makes an election under paragraph (3)(B), the agency in or under which that individual was serving at the time of any prior service (referred to in paragraph (4)) shall remit to the Office of Personnel Management, for deposit in the Treasury of the United States to the credit of the Civil Service Retirement and Disability Fund, the amount required under subparagraph (B) with respect to such service. 
(B)Amount requiredThe amount an agency is required to remit is, with respect to any prior service, the total amount of additional Government contributions to the Civil Service Retirement and Disability Fund (above those actually paid) that would have been required if the amendments made by subsection (a) had then been in effect. 
(C)Contributions to be made ratablyGovernment contributions under this paragraph on behalf of an incumbent shall be made by the agency ratably (on at least an annual basis) over the 10-year period beginning on the date referred to in paragraph (4)(C). 
(6)Exemption from mandatory separationNothing in section 8335(b) or 8425(b) of title 5, United States Code, shall cause the involuntary separation of a law enforcement officer (as described in paragraph (1)) before the end of the 3-year period beginning on the date of the enactment of this Act. 
(7)RegulationsThe Office shall prescribe regulations to carry out this section, including— 
(A)provisions in accordance with which interest on any amount under paragraph (4) or (5) shall be computed, based on section 8334(e) of title 5, United States Code; and 
(B)provisions for the application of this subsection in the case of— 
(i)any individual who— 
(I)satisfies subparagraph (A) (but not subparagraph (B)) of paragraph (2); and 
(II)serves as a law enforcement officer (as described in paragraph (1)) after the date of the enactment of this Act; and 
(ii)any individual entitled to a survivor annuity (based on the service of an incumbent, or of an individual under clause (i), who dies before making an election under paragraph (3)(B)), to the extent of any rights that would then be available to the decedent (if still living). 
(8)Rule of constructionNothing in this subsection shall be considered to apply in the case of a reemployed annuitant. 
311.Reestablishment of the United States Border Patrol anti-smuggling unitThe Secretary of Homeland Security shall reestablish the Anti-Smuggling Unit within the Office of United States Border Patrol, and shall immediately staff such office with a minimum of 500 criminal investigators selected from within the ranks of the United States Border Patrol. Staffing levels shall be adjusted upward periodically in accordance with workload requirements. 
312.Establishment of specialized criminal investigator occupationsThe Secretary of Homeland Security shall establish specialized Criminal Investigator occupations within the Department: one for the investigation of violations of immigration laws, another for customs laws, and a third for agriculture laws. These divisions shall coordinate closely with each other under the direction of a high-level official within the Department, but shall report to separate operational chains of command.  
313.Establishment of career paths to criminal investigator positionsThe Secretary of Homeland Security shall ensure that all persons selected for criminal investigator positions within the Department of Homeland Security possess a minimum of 3 years of field experience within the Department or its predecessor agencies in the specialized area of law that will be investigated. 
314.Additional immigration enforcement agentsIn each of fiscal years 2006 through 2010, the Secretary of Homeland Security shall increase by not less than 500 the number of positions for full-time active duty immigration enforcement agents responsible for transporting and guarding detained aliens above the number of such positions for which funds were allotted for the preceding fiscal year. 
315.Increase United States Border Patrol agent and inspector pay 
(a)In generalEffective as of the first day of the first applicable pay period beginning on or after the date of the enactment of this Act, the rate of basic pay for all employees of the Department of Homeland Security described in subsection (b) shall be increased in accordance with subsection (c). 
(b)Employees describedThis section applies to any individual who, as of the date of the enactment of this Act— 
(1)is a journey level United States Border Patrol agent or immigration, customs, or agriculture inspector within the Department of Homeland Security, whose primary duties consist of enforcing the immigration, customs, or agriculture laws of the United States; 
(2)has completed at least one year of service as a United States Border Patrol agent or inspector (whether as an employee of the Department of Homeland Security, the Department of Justice, or both agencies combined); and 
(3)is receiving an annual rate of basic pay for positions at GS–11 of the General Schedule under section 5332 of title 5, United States Code. 
(c)Increase describedThe basic rate of pay for the employees described in this subsection shall increase from the annual rate of basic pay for positions at GS–11 of the General Schedule to the annaul rate of basic pay for positions at GS–13 of such schedule. 
316.Fair Labor Standards Act overtimeNotwithstanding any other provisionof law, all overtime hours worked on and after the date of the enactment of this Act by all employees of the Department of Homeland Security who are at or below the second-line level of field supervision shall be compensated in accordance with the provisions of the Fair Labor Standards Act.  
IVEnforcement tools to diminish entries using fraudulent documents and commercial alien smuggling 
401.Foreign language trainingThe Secretary of Homeland Security shall require all officers of the Department of Homeland Security who come into contact with aliens who have crossed the border illegally to take Spanish and other appropriate foreign language training courses to facilitate communication with the aliens. 
402.Foreign language awards 
(a)Special rulesThe Secretary of Homeland Security shall apply section 4523 of title 5, United States Code, in conformance with the following: 
(1)Any law enforcement officer within the Department of Homeland Security whose primary duties involve— 
(A)the enforcement of the immigration laws of the United States, 
(B)the detention or transportation of violators of the immigration laws of the United States, or 
(C)both,shall, for purposes of such section 4523, be presumed to make substantial use of a foreign language in the performance of such officer’s official duties. 
(2) 
(A)Any individual who successfully completes a foreign language program as part of their agency-sponsored or agency-approved training shall be deemed to possess the foreign language proficiency necessary to qualify for an award under such section for so long as such individual serves as a law enforcement officer within the Department of Homeland Security. 
(B)Nothing in this paragraph shall, in the case of any individual who does not satisfy subparagraph (A), prevent such individual from being allowed to demonstrate foreign language proficiency in accordance with the criteria and procedures that would otherwise apply under such section. 
(3)For purposes of applying subsection (a) of such section 4523, substitute equal to for up to.  
(b)DefinitionFor purposes of this section, the term law enforcement officer has the meaning given such term by section 4521 of such title 5. 
403.Additional personnel for investigation of fraudulent schemes and document fraudThe Secretary of Homeland Security shall hire at least 1000 additional investigators for investigating fraudulent schemes, including benefit application schemes, and fraudulent documents used to enter or remain in the United States unlawfully. 
404.Establish a special task force for coordinating and distributing information on fraudulent immigration documents 
(a)In generalThe Secretary of Homeland Security shall establish a task force (to be known as the Task Force on Fraudulent Immigration Documents) to carry out the following: 
(1)Collect information from Federal, State, and local law enforcement agencies, and Foreign governments on the production, sale, and distribution of fraudulent documents intended to be used to enter or to remain in the United States unlawfully. 
(2)Maintain that information in a comprehensive database. 
(3)Convert the information into reports that will provide guidance for government officials on identifying fraudulent documents being used to enter or to remain in the United States unlawfully. 
(4)Develop a system for distributing these reports on an ongoing basis to appropriate Federal, State, and local law enforcement agencies. 
(b)Distribution of informationDistribute the reports to appropriate Federal, State, and local law enforcement agencies on an ongoing basis. 
405.New nonimmigrant visa classification to enable informants to enter the United States and remain temporarily 
(a)In generalSection 101(a)(15)(S) (8 U.S.C. 1101(a)(15)(S)) is amended 
(1)in clause (i), by striking or at the end; 
(2)in clause (ii), by striking the comma at the end and inserting ; or; 
(3)by inserting after clause (ii) the following: 
 
(iii)who the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines— 
(I)is in possession of critical reliable information concerning a commercial alien smuggling organization or enterprise or a commercial operation for making or trafficking in documents to be used for entering or remaining in the United States unlawfully; 
(II)is willing to supply or has supplied such information to a Federal or State court; or 
(III)whose presence in the United States the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines is essential to the success of an authorized criminal investigation, the successful prosecution of an individual involved in the commercial alien smuggling organization or enterprise, or the disruption of such organization or enterprise or a commercial operation for making or trafficking in documents to be used for entering or remaining in the United States unlawfully.; 
(4)by inserting , or with respect to clause (iii), the Secretary of Homeland Security, the Secretary of State, or the Attorney General after jointly; and 
(5)by striking (i) or (ii) and inserting (i), (ii), or (iii). 
(b)Admission of nonimmigrantsSection 214(k) (8 U.S.C. 1184(k)) is amended 
(1)by adding at the end of paragraph (1) the following: The number of aliens who may be provided a visa as nonimmigrants under section 101(a)(15)(S)(iii) in any fiscal year may not exceed 400.; and   
(2)by adding at the end the following: 
 
(5)If the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that a nonimmigrant described in clause (iii) of section 101(a)(15)(S), or that of any family member of such a nonimmigrant who is provided nonimmigrant status pursuant to such section, must be protected, such official may take such lawful action as the official considers necessary to effect such protection.. 
406.Adjustment of status when needed to protect informantsSection 245(j) (8 U.S.C. 1255(j)) is amended— 
(1)in paragraph (3), by striking (1) or (2), and inserting (1), (2), (3), or (4),; 
(2)by redesignating paragraph (3) as paragraph (5); 
(3)by inserting after paragraph (2) the following: 
 
(3)if, in the opinion of the Secretary of Homeland Security, the Secretary of State, or the Attorney General— 
(A)a nonimmigrant admitted into the United States under section 101(a)(15)(S)(iii) has supplied information described in subclause (I) of such section; and 
(B)the provision of such information has substantially contributed to the success of a commercial alien smuggling investigation or an investigation of the sale or production of fraudulent documents to be used for entering or remaining in the United States unlawfully, the disruption of such an enterprise, or the prosecution of an individual described in subclause (III) of that section,the Secretary of Homeland Security may adjust the status of the alien (and the spouse, children, married and unmarried sons and daughters, and parents of the alien if admitted under that section) to that of an alien lawfully admitted for permanent residence if the alien is not described in section 212(a)(3)(E). 
(4)The Secretary of Homeland Security may adjust the status of a nonimmigrant admitted into the United States under section 101(a)(15)(S)(iii) (and the spouse, children, married and unmarried sons and daughters, and parents of the nonimmigrant if admitted under that section) to that of an alien lawfully admitted for permanent residence on the basis of a recommendation of the Secretary of State or the Attorney General.; and 
(4)by adding at the end the following: 
 
(6)If the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that a person whose status is adjusted under this subsection must be protected, such official may take such lawful action as the official considers necessary to effect such protection.. 
407.Rewards program 
(a)Rewards programSection 274 (8 U.S.C. 1324) is amended by adding at the end the following: 
 
(e)Rewards program 
(1)In generalThere is established in the Department of Homeland Security a program for the payment of rewards to carry out the purposes of this section. 
(2)PurposeThe rewards program shall be designed to assist in the elimination of commercial operations to produce or sell fraudulent documents to be used for entering or remaining in the United States unlawfully and to assist in the investigation, prosecution, or disruption of a commercial alien smuggling operation. 
(3)AdministrationThe rewards program shall be administered by the Secretary of Homeland Security, in consultation, as appropriate, with the Attorney General and the Secretary of State. 
(4)Rewards authorizedIn the sole discretion of the Secretary of Homeland Security, such Secretary, in consultation, as appropriate, with the Attorney General and the Secretary of State, may pay a reward to any individual who furnishes information or testimony leading to— 
(A)the arrest or conviction of any individual conspiring or attempting to produce or sell fraudulent documents to be used for entering or remaining in the United States unlawfully or to commit an act of commercial alien smuggling involving the transportation of aliens;  
(B)the arrest or conviction of any individual committing such an act; 
(C)the arrest or conviction of any individual aiding or abetting the commission of such an act; 
(D)the prevention, frustration, or favorable resolution of such an act, including the dismantling of an operation to produce or sell fraudulent documents to be used for entering or remaining in the United States, or commercial alien smuggling operations, in whole or in significant part; or 
(E)the identification or location of an individual who holds a key leadership position in an operation to produce or sell fraudulent documents to be used for entering or remaining in the United States unlawfully or a commercial alien smuggling operation involving the transportation of aliens.  
(5)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. Amounts appropriated under this paragraph shall remain available until expended. 
(6)IneligibilityAn officer or employee of any Federal, State, local, or foreign government who, while in performance of his or her official duties, furnishes information described in paragraph (4) shall not be eligible for a reward under this subsection for such furnishing. 
(7)Protection measuresIf the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that an individual who furnishes information or testimony described in paragraph (4), or any spouse, child, parent, son, or daughter of such an individual, must be protected, such official may take such lawful action as the official considers necessary to effect such protection. 
(8)Limitations and certification 
(A)Maximum amountNo reward under this subsection may exceed $100,000, except as personally authorized by the Secretary of Homeland Security. 
(B)ApprovalAny reward under this subsection exceeding $50,000 shall be personally approved by the Secretary of Homeland Security. 
(C)Certification for paymentAny reward granted under this subsection shall be certified for payment by the Secretary of Homeland Security.. 
408.Outreach programSection 274 (8 U.S.C. 1324), as amended by subsection (a), is further amended by adding at the end the following: 
 
(f)Outreach programThe Secretary of Homeland Security, in consultation, as appropriate, with the Attorney General and the Secretary of State, shall develop and implement an outreach program to educate the public in the United States and abroad about— 
(1)the penalties for— 
(A)bringing in and harboring aliens in violation of this section; and 
(B)participating in a commercial operation for making, or trafficking in, documents to be used for entering or remaining in the United States unlawfully; and 
(2)the financial rewards and other incentives available for assisting in the investigation, disruption, or prosecution of a commercial smuggling operation or a commercial operation for making, or trafficking in, documents to be used for entering or remaining in the United States unlawfully.. 
 
